Citation Nr: 1039724	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-37 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation in excess of 30 percent 
for tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to March 
1991.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Roanoke, 
Virginia (RO).


FINDING OF FACT

The Veteran's tension headaches are manifested by migraine 
headaches occurring two to three times weekly, accompanied by 
severe pain, nausea, vomiting, dizziness, photophobia, 
phonophobia, and blurred vision.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but no more, for 
tension headaches are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Code 8100 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
without deciding that any error was committed with respect to the 
duty to notify or the duty to assist, such error was harmless and 
need not be further considered.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule).  38 
C.F.R. Part 4 (2009).  The Schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are enumerated in 
the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

Service connection for the Veteran's tension headaches was 
granted by an October 1995 rating decision and a noncompensable 
evaluation was assigned under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8199-8100, effective from January 17, 
1995.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  An April 
1999 rating decision increased the evaluation to 30 percent 
effective January 17, 1995.  The Veteran filed her present claim 
for an increased evaluation for her service-connected tension 
headaches in June 2004.  In a June 2005 rating decision, the RO 
continued the 30 percent evaluation for her service-connected 
tension headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
The Veteran filed a timely notice of disagreement in May 2006 and 
perfected her appeal in June 2006.

The Veteran's service-connected tension headaches are evaluated 
under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
Under Diagnostic Code 8100, a 30 percent evaluation is warranted 
for migraines with characteristic prostrating attacks occurring 
on an average once a month over the last several months; and the 
maximum 50 percent evaluation is warranted for migraines with 
very frequent completely prostrating and prolonged attacks, 
productive of severe economic inadaptability.  Id.  The rating 
criteria do not define "prostrating" nor has the Court of 
Appeals for Veterans Claims.  Cf. Fenderson v. West, 12 Vet. 
App. 119, 126-127 (quoting Diagnostic Code 8100 verbatim but not 
specifically addressing the definition of a prostrating attack).  
By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1554 (31st Ed. 2007), "prostration" is defined as "extreme 
exhaustion or powerlessness."

In a September 2003 VA neurology report, the Veteran gave a 
history of chronic headaches for 16 years.  The Veteran stated 
that the headaches were usually on the left side behind the eye 
and on the side of the head.  She reported nausea, vomiting, 
photophobia, phonophobia, and right hand tingling with some 
headaches.  She stated that the headaches were better with sleep 
and Imitrex and worse around her menstrual period.  Caffeine, 
nuts, chocolate, and alcohol consumption brought on headaches, 
but without aura.  The Veteran was taking migraine prevention 
medication, called Topamax.  She reported that she was working 
approximately 40 hours a week and she was having chronic daily 
headaches.  The assessment was chronic migraines without aura.

In a January 2004 VA neurology report, the Veteran reported that 
her headaches were particularly bad as she lost her medicine when 
she moved to a new address.  

A March 2004 magnetic resonance imaging of the Veteran's brain 
was normal.  A large polyp was found in the right maxillary 
sinus.

An April 2004 VA outpatient treatment reported that the Veteran 
was seen for evaluation with a history of migraines.  The Veteran 
reported having daily headaches, usually on the right side, and 
stated that the headaches had worsened since 2000.  She also 
reported that none of the medications worked.  The Veteran 
stated, during the headache attacks, she would have to go to the 
bed, turn off the lights and sound, apply cool compression, rub 
her temples, and "pulling top of head."

In a May 2004 VA neurology report, the Veteran related that her 
headaches were getting worse and that she wished to try Percocet 
as her coworkers told her that it made their headaches better.  
The Veteran reported severe headaches occurring 4 times weekly.  
The VA neurologist noted that the Veteran tried most prophylactic 
medication for headaches and would try Inderal.  It was suggested 
that if this was not effective, then the Veteran should be seen 
in pain control.

An August 2004 VA treatment report noted an assessment of 
migraines and the Veteran's report of chronic daily headaches.  
The VA physician stated that the headaches were likely due to 
some analgesics or triggered by stress, and that allergies might 
contribute.

A September 2004 VA neurology report noted that the Veteran was 
unable to tolerate Inderal due to weight gain and cough and she 
had gone back on Topamax.  

In an April 2005 VA neurology report, the Veteran reported that 
she was able to work with the current level of pain.

An April 2005 VA treatment report noted that chronic pain clinic 
cancelled a consultation and stated that they deferred chronic 
headache management to neurology, with the exception of greater 
occipital neuralgia, which were treated with steroid injection.

In May 2005, the Veteran underwent a VA neurological examination.  
The Veteran related that her headaches started in the late 1980s.  
She reported headaches occurring about four times per month and 
lasting two days at times.  She reported severe pain with the 
headaches, nausea, vomiting, sensitivity to light, sound, motion, 
and smells.  Sometimes she could hardly walk.  The Veteran stated 
that she tried many different medicines over time and was 
currently taking Serzone and Topamax.  She would also take 
Imitrex and Percocet when a headache started.  She stated that 
she had to leave work early due to headaches at least once a week 
and sometimes it would be so bad that she would have to get 
someone to take her home.  On physical examination, the 
cerebellum showed good rapid alternating movements and good 
finger to nose testing.  The Veteran's cranial nerves II - IV 
were intact.  The diagnosis was migraine headaches.  It was noted 
that the Veteran missed at least part of one day every week due 
to the headaches.

In January 2007, the Veteran was afforded another VA neurological 
examination.  After a review of the claims file, the VA examiner 
noted a history of a diagnosis of "migraine-type headaches," 
which were both common and classical in nature, and could be 
incapacitating for the Veteran.  The Veteran stated that she had 
headaches since 1987.  She reported the headaches occurred about 
four times a week and lasted anywhere from one to one-and-a-half 
days.  It was noted that the headaches were located in the top of 
her head and were described as sharp, dull, throbbing, or steady, 
and sometimes aggravated by light.  The Veteran reported taking 
prophylactic medications to prevent headaches, but when she had a 
headache, she would take Fioricet.  If that did not work, she 
would Imitrex, and if that did not work, she would have to go to 
the emergency room for a shot.  She reported getting three shots 
a month.  The Veteran stated that she had been followed at the VA 
Medical Center for some time, but her neurologist stated that he 
could not help her at all.  It was noted that her past 
computerized tomography scans were negative.  She related that 
the headaches were worse in that they were more severe.  She 
reported an aura of pain in her eyes and also her ears tingled.  
She stated that the headaches were associated with nausea and 
vomiting.  

On neurological examination, the Veteran was right-handed, and 
her station and gait were within normal limits.  The Veteran's 
cranial nerves II - XII and IX - XII were grossly intact.  Her 
vision was grossly within normal limits; all extraocular 
movements were intact; facial muscle strength testing was intact; 
facial sensory testing was intact to light touch; and voice, gag, 
and swallow were within normal limits.  Trapezzi and 
sternocleidomastoid strength was within normal limits; tongue was 
midline without deviation; and no asymmetry, involuntary 
movements, weakness, or atrophy was shown in the motor system.  
Muscle tone was within normal limits; deep tendon reflexes were 
symmetrical and normoactive; pain and sensory tract was intact; 
and coordination tract was intact with finger to nose testing.  
The diagnosis was combined tension-migraine headaches.

An April 2008 VA treatment report noted that the Veteran 
complained of recurrent migraine and needed refill of her 
migraine medication.  It was noted that the Veteran used Imitrex 
injection and Imitrex tablets previously and recently her 
migraine was better controlled with Topamax.  Migraine medication 
included Imitrex injection for intractable episodes, Zomig 
tablets for acute episodes, and Topamax for prevention.

Most recently, the Veteran was afforded a VA examination in July 
2008.  She reported headaches occurring two or three times a week 
and lasting up to three days if she did not take her medicine 
quickly enough.  The headaches started in the frontal area and 
went all over, and were described as sharp, steady and throbbing, 
aggravated by lack of sleep.  The Veteran took Imitrex by mouth, 
but if that did not work, she would give herself an injection.  
She related that her headaches were worse in that they were more 
frequent.  She also related that she would have an aura of 
nausea, and the headaches were associated with nausea and 
vomiting.  As for employment, she reported working in public 
service for 13 years, full time.  She missed about two days a 
week because of her headaches as she could not drive when she had 
a headache.

On neurological examination, the Veteran was right-handed, and 
her station and gait were within normal limits.  The Veteran's 
cranial nerves II - XII and IX - XII were grossly intact.  Her 
vision was grossly within normal limits; all extraocular 
movements were intact; facial muscle strength testing was intact; 
facial sensory testing was intact to light touch; and voice, gag, 
and swallow were within normal limits.  Trapezzi and 
sternocleidomastoid strength was within normal limits; tongue was 
midline without deviation; and no asymmetry, involuntary 
movements, weakness, or atrophy was shown in the motor system.  
Muscle tone was within normal limits; deep tendon reflexes were 
symmetrical and normoactive; pain and sensory tract was intact; 
and coordination tract was intact with finger to nose testing.  
The diagnosis was migraine headaches.

In November 2009, the Veteran submitted additional evidence in 
the form of weekly headache logs, dated from June to November 
2009, and information indicating hours of leave taken at work 
during the period of July to November 2009, along with a waiver 
of RO jurisdiction.

At her November 2009 hearing before the Board, the Veteran 
testified that she had 2 to 3 headaches a week and missed work at 
least one day a week.  She stated that she took two migraine 
suppressant medications daily.  When a headache came on, she 
would also take migraine mediations and move on to Imitrex 
tablets and then to Imitrex injections.  She stated that when the 
headaches occurred, she could not work and her son would call her 
in sick as she would get dizzy and nauseous.  She would have to 
go to a dark room with no motion, light, or sound.  The Veteran 
also stated that her headaches kept her from sleeping and as a 
result she was chronically exhausted.  She testified that she 
missed approximately 30 days of work in the previous year because 
of her headaches.  She also testified that she received a 
counseling statement as she failed to meet her performance 
standards and that she could not get performance award or 
promotion for the same reason.

After reviewing the totality of the evidence, the Board finds 
that the Veteran's testimony as to the frequency of her headaches 
is credible, and demonstrates that they are very frequent, 
completely prostrating, and produce severe economic 
inadaptability.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 
(2007) (holding that as a finder of fact, the Board, when 
considering whether lay evidence is satisfactory, the Board may 
also properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence submitted on 
behalf of the Veteran, and the Veteran's demeanor when testifying 
at a hearing).  The Veteran has reported that her migraine 
headaches occur two to three times a week, lasting up to three 
days, and are prostrating in nature, rendering her unable to 
perform work duties or care for herself.  The headaches were 
accompanied by various symptoms, such as severe pain, nausea, 
vomiting, dizziness, blurry vision, photophobia, and phonophobia, 
which are representative of severe headaches which would 
reasonably be expected to be described as prostrating.  The 
Veteran testified that these headaches incapacitate her to the 
point that she cannot work or function, and her son would have to 
call her in sick at work.  She would have to lie in a dark room 
with no light, sound, or motion, and the headaches kept her from 
sleeping.  The evidence shows that the Veteran experiences 
significant pain and difficulties due to the headache episodes 
and the headaches occur more frequently than once a month.  The 
Board views such a situation as effectively constituting frequent 
completely prostrating attacks.

In addition, although the Veteran has been able to maintain 
employment, she contends her work has been adversely affected and 
she missed work frequently because of her headaches.  At the 
November 2009 Board hearing, the Veteran testified that she had 
missed 30 days over the past year due to headaches and that she 
currently misses at least one day a week.  To that effect, she 
presented records indicating hours of leave taken at work during 
the previous 5 month period.  Thus, while the Veteran's headaches 
may not result in severe economic inadaptability, this fact, in 
addition to the frequency, intensity, and duration of the 
Veteran's headaches more closely approximates the criteria for a 
50 percent disability rating.  See 38 C.F.R. § 4.7.  A 50 percent 
disability rating is the maximum evaluation available for 
migraine headaches under Diagnostic Code 8100.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular scheduler standards.  Id.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule reasonably 
describe a veteran's disability level and symptomatology, then 
the veteran's disability picture is contemplated by the Schedule, 
and the assigned schedular evaluation is adequate, and no 
referral is required.

In this case, the Veteran's disability picture is not so unusual 
or exceptional in nature as to render the current rating 
inadequate.  The Veteran's headache disorder is evaluated 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, the 
criteria for which are found to specifically contemplate the 
level of disability and symptomatology.  The Veteran's service-
connected headaches are manifested by migraine headaches 
occurring two to three times weekly, accompanied by severe pain, 
nausea, vomiting, dizziness, photophobia, phonophobia, and 
blurred vision.  When comparing this disability picture with the 
symptoms contemplated by the Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by the 
disability rating assigned herein for her service-connected 
headache disorder.  The maximum evaluation assigned specifically 
indicated that migraine headaches must be "productive of severe 
economic inadaptability."  Thus, interference with employment is 
contemplated by the schedular criteria, and the remaining 
evidence of record does not show such an "exceptional and 
unusual disability picture" that goes beyond the limits of same.  
The criteria for the current disability rating more than 
reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the currently assigned schedular 
evaluation is adequate and no referral is required.

While there may have been day-to-day fluctuations in the 
manifestations of the Veteran's service-connected tension 
headaches, the evidence shows no distinct periods of time during 
the pendency of this appeal, during which the Veteran's 
service-connected headache disorder varied to such an extent that 
a rating greater than or less than 50 percent would be warranted.  
Thus, staged ratings are not in order.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim for an increased evaluation in 
excess of 50 percent for service-connected tension headaches, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An evaluation of 50 percent, but no greater, for tension 
headaches is granted, subject to the applicable regulations 
concerning the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


